DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.
 
Claims 1-30 are pending in the present application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner. The examiner notes however that citation number 1 was crossed through because of a typographical error in the document number listed. Note document number “10,795,020” listed on the form does not exist for publication and name listed; the correct document number should read “10,795,884”. The examiner 

Specification
The substitute specification filed 31 July 2020 and 02 August 2018 has been approved for entry by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are search head (210) or query coordinator (3304), and indexers (206). Note support for these features can be found in the title of the invention, figures 2, 4, 6A, 33, 37 and 46. Also, notes pages 52-54, and 135-139.




Allowable Subject Matter
s 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
ARGUMENT: Claims 1-30 were rejected under 35 USC 112, as being incomplete for omitting essential structural relationships of elements. Applicant states the disclosure does not indicate the features as essential. 
RESPONSE: The examiner notes support for use of an indexer, and a search head or query coordinator, at paragraph 00224 "indexer communicates the groups to the search head for aggregation", paragraph 0227, "the search head communicates with the indexer to provide additional information", paragraphs 00229-00230 discuss "how a search head and indexer perform a search query", paragraph 00231 partial search results, paragraph 00232 and 00234 search head provides for improvement in performance and security, paragraph 00546 data intake and fabric architecture include the recited elements, paragraph 00549 "can receive the relevant queries from the query coordinator 3304 rather than the search head 210" (i.e. the system uses the query coordinator or search head function). In addition, the examiner notes the title of the invention is directed toward partial queries in which embodiment use search head and indexer, see paragraph 0246. Also, note figures 2, 4, 6A, 33, 37 and 46, pages 52-54 and 135-139, and dependent claims 2 and 4 of the present invention. 

ARGUMENT: Claims were rejected under provisional double patenting, a terminal disclaimer has been filed to overcome rejection.
RESPONSE: The terminal disclaimer overcomes the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169